Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 16, and 19 are allowable because the prior art of record fails to teach or suggest a collapsible flap deployment system for a wing of an aircraft with a first support beam having a first end and a second end, the first support beam includes a first aperture in a portion of the first support beam and a first vertical link having a second aperture, the first vertical link connected between the portion of the first support beam and the first rear spar fitting, wherein the first aperture and the second aperture are aligned.
The best prior art of record is Grieco (PGPub #2013/0099061) which does teach a flap deployment system for a wing of an aircraft with a first support beam having a first end and a second end, and a first link that is connected to a portion of the support beam and a rear spar fitting.  But Grieco does not teach that the support beam has a first aperture, that the first link is vertical and has a second aperture that is aligned with the first aperture.
Another prior art of record is McAlinden (PGPub #2009/0218450) which teaches a flap deployment system for a wing of an aircraft with a first support beam having a first end and a second end, the first support beam includes a first aperture in a portion of the first support beam and a first link having a second aperture, the first link connected between the portion of the first support beam and the first rear spar fitting, wherein the first aperture and the second aperture are aligned.  However, McAlinden does not teach that the first link is vertical.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to make the first link of either Grieco or McAlinden vertical because the first links of the inventions are connected to the rear spar fittings at one end and the other end is used to help 
Claims 2-15, 17, 18, and 20 are allowed due to their respective dependencies on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647